Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Denninger on May 25, 2021.
The application has been amended as follows: 
Claim 9, lines 1-2 “wherein an operating handle is an integral cut-out in the leg frame” has been deleted and replaced with -wherein an integral cut-out in the leg frame forms an operating handle-.

With this examiner’s amendment claims 1, 3, 5, 6 and 8-23 are now allowed.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the bilateral rotation of the linkages relative to the vertical frame that allows for the leg frame to expose the first step surface in the second horizontal position, and to expose the second step surface and a third horizontal position, in combination with the other features and limitations of the step unit as detailed and set forth in the claim. The primary reason for allowance of independent claims 19 & 23 is the overall combination of components and how they are operably connected and configured with respect to one another, including, but not limited to the vertical frame and its specific portions, the bilateral rotation of the linkages with respect to the vertical frame, the leg frame and the mounting guide and their construction and arrangement with respect to one another.
None of the prior art, alone or in combination teaches the particular step unit as claimed by the applicant in each of independent claims 1, 19 and 23. While some of the known and cited prior art teach some of the features, none alone or in combination teach all of the features and limitations as claimed, and to arrive at such a combination with the prior art would require significant hindsight and reconstruction.
For at least these reasons claims 1, 3, 5, 6 and 8-23 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634